Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 7/21/2021.  
3.	Claims 1-5 and 8-22 are examined herein below.
Response to Arguments
4.	Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.  
The applicant argues the cited reference is missing features recited in the independent claims 1, 17 and 20. 
	In contrast to the applicant’s argument, as given in the rejection below, the cited art did not miss features argued by the applicant. That is, the applicant argue that the cited reference does not teach or suggest "a representation of a discovery pattern," as generally recited by independent claims 1, 17, and 20.
In the REMRKS, the applicant asserts that it is well known in the art that a discovery pattern is associated with executing a number of steps or command. By the applicant’s admission, Demonte clearly illustrates a discovery pattern associated with executing a number of steps or as series of tasks, wherein the steps includes excitable instructions, commands or API.  These features are clearly illustrated in several figures such as Fig. 2-25. For example some or the command or task include conditional/option if clause command.  Furthermore Demonte discloses an application programming interface ( API) (program logic)  that enables one or more instances of the business process to be run within the process player to simulate the business process, see at least [0036].   
Furthermore, Demonte clearly contains a library of graphical icons (see Figs. 2-25) and a representation of a discovery pattern, wherein the discovery pattern includes a series of steps 

The applicant argue that the cited the alleged "series of steps" that the Examiner appears to equate to the claimed discovery pattern do not appear to be associated with program logic executable to perform operations of the discovery pattern, as recited in independent claims 1, 17, and 20.
The examiner disagrees because the system of Demonte clearly contains a library of graphical icons (see Figs. 2-25) and a representation of a discovery pattern (see a series of steps graphical elements or nodes with command logic (conditional logic command or “if” or options command). Furthermore Demonte discloses an application programming interface (API) that enables one or more instances of the business process to be run within the process player to simulate the business process, see at least [0036].  

Applicant states/notes that the program logic of the present claims is associated with a discovery process that uses the discovery pattern. Thus, the operations performed when the program logic is executed may include probing devices on a managed network. Demonte is entirely silent regarding probing devices on a managed network. 
Since “probing devices” is introduced in the newly added claim.  The newly cited reference (Sividia et al US 20190052531 A1) teaches operations performed when the program logic is executed and may include probing devices on a managed network.

 As per Claim Rejections under 35 U.S.C. § 103(a) , the applicant argues Damonte in view of  Rimar and Bilicki do not appear to disclose a discovery pattern including a series of steps, wherein the steps are respectively associated with program logic executable to perform operations of the discovery pattern, as generally recited by independent claim 1.
Again, as given response above Damonte discloses a discovery pattern including a series of steps, wherein the steps are respectively associated with program logic (e.g., logic command, API) executable to perform operations of the discovery pattern (0036, also see Figs. 2-25).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sividia et al (US 20190052531 A1).
Sividia et al (“Sividia “ ) is directed to systems and methods for service mapping.
As per claim 1, Sividia discloses a system comprising: 
persistent storage containing a library of graphical icons and a representation of a discovery pattern (a system includes a non-transitory memory and one or more hardware processors., see Abstract) , wherein the discovery pattern includes a series of steps and directional connections between pairs of the steps (see the discovery pattern in at least figs. 9-14) , wherein the steps are respectively associated with: (i) instances of graphical icons from the library (see graphical icons in figs. 9-14) , (ii) identifiers (see text label identifier of each graphical icon in figs. 9-14) , and (iii) program logic executable to perform operations of the discovery pattern (discovery process may be performed at least partially using automated routines, e.g., an application program or probe, running on the network in question, see [0034, 0035  and 0037]) , wherein the steps include an initial step at which the discovery pattern begins, and one or more final steps at which the discovery pattern ends; and 
one or more computing devices  (see at least Fig. 1, system  100) configured to: generate and provide, for display on a graphical user interface (GUI), (i) a graph of the instances of graphical icons associated with the steps, with connectors indicating the directional connections between the pairs of the steps, ([0087]The service map 492 includes icons 498, 500, 502, 504, 506, 508, 510, 512, 514, and 516 that each corresponds to a configuration item (CI) 110 that has been discovered during a discovery process. The service map 492 includes graphical illustration of interconnections between the CIs. Also see the initial step (denoted with arrow graphical), and see directional connector lines in the service map 492) and (ii) a menu of at least some of the graphical icons from the library; [0095] By selecting the show discovery log button 656, a window displaying a discovery log for the CI 110 associated with the selected icon 618 may appear. For example, the discovery log may include listings of when the CI 110 was originally discovered, subsequently updated, removed, and/or rediscovered. By selecting the add manual connection button 658, a window may appear that enables a user to enter or select a URL or endpoint. A discovery process is then started from the URL or endpoint added. By selecting the add manual CI button 660, a window appears that enables a user to manually add a CI 110 that will be connected to the selected existing CI 110)
receive an indication that an additional graphical icon from the library has been connected to a target graphical icon of the graph by an additional connector, wherein the [0098] FIG. 14 is a service map 492 that includes an icon 718 representing the manually added CI 110. As shown in FIG. 13, in the instant embodiment, the manually added CI 110 is MySQL CI, however, any type of CI may be added manually. Further, because icon 618 was initially selected (e.g., right mouse clicked), a line extends between the icons 618, 718, indicating a connection between the CIs 110 represented by icons 618 and 718. Additional connections may be added manually through a similar process, or via discovery);
in response to receiving the indication, update the representation of the discovery pattern to include an additional step and an additional directional connection between the additional step and a target step represented by the target graphical icon, wherein the additional step is associated with the additional graphical icon, the additional identifier, and the additional program logic ([0101] At block 760, the service map 492 is updated to reflect the one or more manually added CIs and/or the one or more manually added connections. This may include, for example, adding icons to the service map 492 that represent the one or more manually added CIs and/or lines representing the one or more manually added connections. Also see [0102]); and 
store, in the persistent storage, the representation of the discovery pattern as updated. ([0071] For example, an additional identifier (e.g., metadata) about the CI 110 and/or its configuration files may be added as a new CI or added to a current CI. In other words, the configuration file may be stored as its own CI. In some situations, a current CI may be updated. Also see to change an indicator (e.g., metadata flag) to indicate that the file is to be tracked when the configuration file already has a CI generated in the CMDB 108. Also see [0046, 0049 and 0092]).
As per method claim 17, the method claim include limitations similar to that of system claims 1, thus is rejected under the similar citations given to the system claim. 

As per article of manufacture claim 20, the claim includes limitations similar to that of system claim 1, thus is rejected under the similar citations given to the system claim.

As per claim 21, Sividia discloses that the system of claim 1, wherein the series of steps of the discovery pattern comprise probing one or more hardware devices on a managed network ([0043] As discussed below, the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104. Probes may have different types and functions. For example, some probes may identify devices running specific operating systems (e.g., Windows or Linux) while other exploration probes may return disk information for those devices using the operating systems. Some probes run a post-processing script to filter the data that is sent back to the platform 104. Also see [0044]).

As per claim 22, Sividia discloses that the system of claim 1, wherein the discovery pattern is configured to be executed by a discovery application to discover one or more properties of one or more hardware devices on a managed network ([0034] Given the wide variety of CIs associated with various devices within this type of complex IT environment, configuration item (CI) discovery executed on a given infrastructure is used to track the CIs of the devices that are present on the connected IT environment. That is, CI discovery is the process of finding configuration items, such as hardware, software, documentation, location, and other information related to the devices connected to a given network, such as an enterprise's network. This discovery process may be performed at least partially using automated routines, e.g., an application program or probe, running on the network in question. When a CI is identified by such routines, discovery includes exploring some or all of the CI's configuration, provisioning, and current status. This explored information may be used to update one or more databases, such as a configuration management database (CMDB), accordingly. Also see [0035] and [0117]).
 

6.	Claims 1-7, 11-13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Damonte et al (US 2015/0066573 A1).
 	Damonte et al (“Damonte”) is generally related to software tools for creating and/or improving business processes, and is particularly related to systems and methods for providing a process player for use with a business process design environment to simulate a business process.
As per claim 1, Damonte discloses a system (e.g. system 100 of Fig. 1) comprising: 
persistent storage ( [0064] In some embodiments, Damonte includes a computer program product which is a non-transitory storage medium or computer readable medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of Damonte’ s invention)  containing a library of graphical icons and a representation of a discovery pattern , wherein the discovery pattern includes a series of steps and directional connections between pairs of the steps, wherein the steps are respectively associated with: (i) instances of graphical icons from the library, (ii) identifiers, and (iii) program logic executable to perform operations of the discovery pattern, wherein the steps include an initial step at which the discovery pattern begins, and one or more final steps at which the discovery pattern ends ([0014] In accordance with another embodiment, a non-transitory computer readable medium includes instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a series of steps. The steps comprise providing a business process design environment including an interactive workspace configured to allow a business process to be created by using graphical elements and providing a process player configured to allow the business process to be simulated within the interactive workspace by a user to generate an instance. The process player is configured to prompt the user to set a condition during a simulation at a point in the business process where a participant is designed to be engaged with the business process. Also see process/workflows in Figs. 2-25);   and
one or more computing devices (see computing device of Fig. 1) configured to: 
generate and provide, for display on a graphical user interface (GUI), (i) a graph of the instances of graphical icons associated with the steps, with connectors indicating the directional connections between the pairs of the steps, and (ii) a menu of at least some of the graphical icons from the library ([0045] FIG. 5 illustrates the process canvas of the design environment for the embodiment of FIG. 3. The process player can be initiated by the user from the process canvas page. The process canvas is an interactive workspace in which flow objects can be populated to generate a flow representing a business process. An example of such a flow is shown in FIG. 2 and discussed above. As shown, the project player is initialized by a play icon at the end of a toolbar located above the flow. When initiated in this manner, the system can validate and deploy the business process while initializing the process player, providing notification of any validation or deployment errors in a panel at the bottom of the process canvas. As above, the process player is then initiated, and an interface provided to the user for use in subsequently playing the business process. Figs., 2-25) 
receive an indication that an additional graphical icon from the library has been connected to a target graphical icon of the graph by an additional connector, wherein the additional graphical icon has an additional identifier and additional program logic ( [0036] In accordance with an embodiment, the process player interface 150 can provide options for the user 101 to select from one or more processes 158, or one or more instances of a particular process, and display a graphical representation of the selected business process instance 156 which can then be configured and played. at least Figs. 2-25) ; 
in response to receiving the indication, update the representation of the discovery pattern to include an additional step and an additional directional connection between the additional step and a target step represented by the target graphical icon, wherein the additional step is associated with the additional graphical icon, the additional identifier, and the additional program logic ([0054] In accordance with an embodiment, the possible outcomes can be those that are associated to the human task and defined by the process analyst (for example, submit, approve, or reject). By selecting any of these menu choices, the update task action on the current task will make the runtime proceed with the corresponding execution path for the task and the instance. The process player can then refresh the new instance state, and render on the process canvas the trail taken by the instance and its current position); and
 Store, in the persistent storage, the representation of the discovery pattern as updated (The steps can further comprise generating and storing an instance based on the simulation of the business process. See at least Pars. 0012 and 0016).

As per claim 2, Damonte further discloses that the system of claim 1, wherein the identifiers comprise user-defined textual descriptions of the associated steps ([0051] the instances panel provides a description table with each of the instances currently running in the process player, including information such as the process where the instance is running, the node name where the instance stays, and the instance creation time. Also see at least the labels associated to each process in Fig. 2).

As per claim 3, Damonte further discloses that the system of claim 1, wherein the directional connections define an ordering of the steps from the initial step to the one or more final steps ([0039] the user can drag flow arrows to connect flow objects in their order of execution. Alternatively, the user can define process steps using some other technique, for example using pull down menus or keyboard shortcuts. See at least Fig. 2).

As per claim 4, Damonte further discloses that the system of claim 3, wherein a particular step in the series of steps has a directional connection to a second particular step in the series of steps, wherein the second particular step is disposed before the particular step in the ordering of the steps ([0039] FIG. 2 illustrates an example of a process player simulating a business process model in a design environment, in accordance with an embodiment. A portion of an interactive workspace for creating a business process and playing the business process is shown. In an embodiment, a user can define one or more roles and create process steps by dragging graphical representations of the process steps (also referred to herein as flow objects) into swim lanes 202, 204 associated with the roles that execute the process steps. The user can drag flow arrows to connect flow objects in their order of execution. Alternatively, the user can define process steps using some other technique, for example using pull down menus or keyboard shortcuts. See at least Fig. 2).

As per claim 5, Damonte further discloses that the system of claim 1, wherein a particular step in the series of steps has two or more directional connections from the particular step to other steps in the series of steps (see the series of process steps that have two or more directional connections in Figs. 13-18, 20, 22, 23 and 25).


As per claim 11, Damonte further discloses that the system of claim 1, wherein the additional graphical icon being connected to the target graphical icon by the additional connector comprises: actuating, by way of the GUI, one of the graphical icons from the library displayed thereon to create the additional graphical icon; dragging, by way of the GUI, the additional graphical icon to the graph; and adding, by way of the GUI, the additional connector between the target graphical icon and the additional graphical icon ([0039] In an embodiment, a user can define one or more roles and create process steps by dragging graphical representations of the process steps (also referred to herein as flow objects) into swim lanes 202, 204 associated with the roles that execute the process steps. The user can drag flow arrows to connect flow objects in their order of execution. Alternatively, the user can define process steps using some other technique, for example using pull down menus or keyboard shortcuts. See at least Fig. 2).

As per claim 12, Damonte further discloses that the system of claim 1, wherein the one or more computing devices are further configured to: receive an further indication that a further graphical icon in the graph has been moved from a first position to a second position and one or more connectors involving the further graphical icon have been updated, wherein the further graphical icon is associated with a particular step in the series of steps; in response to receiving the further indication, update the representation of the discovery pattern to include the particular step ordered in the series of steps in accordance with the one or more connectors as updated; and store, in the persistent storage, the representation of the discovery pattern as updated. ([0033] Further, the interactive activity can allow the user to select a member of a role to act on the process step. As another example, an interactive activity can include presenting to a user a fillable form into which the user can enter data. As another example, in accordance with an embodiment, the process player can allow the user to skip to a next process step during a business process timer activity, without waiting for actual time outs. This allows the user to update a payload and alter the process flow to see different execution flows. Also see Par. 0056).

As per claim 13, Damonte further discloses that the system of claim 1, wherein the one or more computing devices are further configured to: perform the discovery pattern on one or more computing devices of a target network, wherein performing the discovery pattern comprises: (i) traversing the steps in an ordering defined by the directional connections between the pairs of the steps, and (ii) for each step visited during the traversing, executing the associated program logic ([0016] In some embodiments, the instructions, when read and executed by one or more computers cause the one or more computers to perform the further steps comprising receiving, from a user within the interactive workspace, an instruction to simulate a business process, using the process player to simulate the business process to thereby generate an instance, and visually communicating, via the process player within the interactive workspace, each process step in the business process. The steps can further comprise generating and storing an instance based on the simulation of the business process. Also see at least Figs. 2 and 13).

As per method claims 17-19, these method claims include limitations similar to that of system claims 1, 12 and 13, respectively, thus are rejected under the similar citations given to the system claims. 

As per article of manufacture claim 20, the claim includes limitations similar to that of system claim 1, thus is rejected under the similar citations given to the system claim.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Damonte in view of Rimar et al (US 2018/0123940).
Rimar, in general, is directed to identifying components of a computer network based on component connections.
As per claim 8, Damonte falls short to disclose remotely probing a computing device as recited in claim 8.  Rimar, on the other hand, discloses that second discovery operation is performed by sending probes for collecting network flow data indicative of network flows between components of the first set of components and other components of the computer network. See Abstract and Par. 0022 and 0028).    
 
Thus, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to the teaching of Rimar with Damonte so that Damonte would be able to perform operation by sending probes for collecting network flow data indicative of network flows between components of the first set of components and other components of the computer network.  
Therefore, it would have been obvious to combine Rimar with Damonte to obtain the invention as specified in claim 8.

an example of network flow (Fig. 7) data collected within a computer network. [0107] Implementations of collecting or using the network flow data 700 depicted in FIG. 7 can include additional, less, or combined functionality as described above, or functionality other than that described above, or combinations thereof.
Thus, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to the teaching of Rimar with Damonte so that Damonte would be able to perform remote operations such as performing collection operations as described in Rimar.   
 Therefore, it would have been obvious to combine Rimar with Damonte to obtain the invention as specified in claim 9.
 
As per claim 10, Damonte falls short to disclose (i) writes some of the configuration information to a log in the persistent storage, or (ii) creates or updates configuration item database entries in the persistent storage based on the configuration information. Rimar, on the other hand, discloses [0018] generally, a discovery operation can include detecting a component of the computer network; identifying information about the component, such as status or configuration data (also referred to herein as "attributes"); and creating or updating a record for the component. The record can take the form of a configuration item (CI) representing the component in a configuration management database (CMDB). These records can include or be used to define relationships between components of the computer network.   
Thus, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to the teaching of Rimar with Damonte so that Damonte 
 Therefore, it would have been obvious to combine Rimar with Damonte to obtain the invention as specified in claim 10.

As per claim 14, Damonte falls short to disclose a performance metric associated with the particular step as recited in the claim. Rimar, on the other hand, discloses that providing technological improvements particular to computer networks, for example, those concerning the performance of discovery operations to identify computer network component attributes, see [0028] and also see claim 17).  Thus, utilizing performance metric in the system of Damonte would enable to monitor the health or performance of the business process/operation of Damonte. 
Therefore, it would have been obvious to combine Rimar with Damonte to obtain the invention as specified in claim 14.

As per claim 15, Damonte falls short to disclose or more features the performance metric as recited in claim 15. Rimar on the other hand disclose at least one of the performance metric features, that is, a time duration associated with the performance of the particular step (0107] For example, the network flow monitor module 500 can record a first log of network flow data processed from time 0 to time 10 and a second log of network flow data processed from time 7 to time 17. As such, data representing network flows processed between time 7 and time 10 would appear in both the first log and the second log.
Thus, utilizing performance metric in the system of Damonte would enable to monitor the health or performance of the business process/operation of Damonte. 
Therefore, it would have been obvious to combine Rimar with Damonte to obtain the invention as specified in claim 15.

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Damonte in view Rimar and Bilicki et al (US 20110061013 A1).
Bilicki is directed to operations dashboard.
As per claim 16,   Damonte in view of Rimar does not mention gauge as recited in the claim. On the other hand, Bilicki discloses that wherein the graphical indicator is a gauge that visually represents the performance metric on a labelled scale, wherein the labelled scale includes zones that categorize efficacy of the performance of the particular step [(0042] The user interface 200 can variously display requested business information using various graphical indicators, such as a gauge 208, a trend chart 210, a pie chart 212, and/or one or more tables 214 and 216. In the illustrated example, the gauge 208 can show, for example, one or more KPIs for one or more periods, such as the current period and the prior period. The trend chart 210 may display trend or other data for one or more periods. In the illustrated example, the trend chart 210 can be configured to graphically display a KPI for the first six months of three consecutive years. In this way, the user may be able to compare the relative performance of one or more KPIs over a similar time period in multiple years.
Thus, utilizing a gauge that visually represents the performance metric in the system of Damonte in view of Rimar would enable to monitor the health or performance of the business process/operation of Damonte in view of Rimar. 
Therefore, it would have been obvious to combine Bilicki with Damonte in view of Rimar to obtain the invention as specified in claim 16.
 
CONCLUSION

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 	Bernard et al (US 20190342179 A1) is directed to Discovery and Management of Devices. [0143] As noted above, edge gateway 602 may carry out a standard probing protocol for devices on managed network 600 that includes probing each IP address in the specified range of IP addresses for open TCP and/or UDP ports to determine the general type of device and the edge gateway's ability to communicate with that type of device.

Amendjian et al (US 20150058459 A1 [0040] is directed to an application-discovery tool is a hardware or software tool that may probe infrastructure and resources of a computing environment in order to identify, characterize, and inventory applications running on the computing environment's remote infrastructure.
Tilikin et al ( 20190235742 A1) is directed to Distributed Editing and Versioning for Graphical Service Maps of a Managed Network.[0088] In FIG. 5A, CMDB 500 and task list 502 are stored within computational instance 322. Computational instance 322 may transmit discovery commands to proxy servers 312. In response, proxy servers 312 may transmit probes to various devices, applications, and services in managed network 300. These devices, applications, and services may transmit responses to proxy servers 312, and proxy servers 312 may then provide information regarding discovered configuration items to CMDB 500 for storage therein. Configuration items stored in CMDB 500 represent the environment of managed network 300.
 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
12.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by 
  
/TADESSE HAILU/Primary Examiner, Art Unit 2173